In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 17‐1244 
MCKINLEY KELLY, 
                                                            Applicant, 

                                  v. 

RICHARD BROWN, 
                                                          Respondent. 
                     ____________________ 
 On Motion for an Order Authorizing the District Court to Entertain a 
        Second or Successive Petition for Collateral Review. 
                     ____________________ 

  SUBMITTED FEBRUARY 6, 2017 — DECIDED MARCH 16, 2017 
                 ____________________ 

   Before  WOOD,  Chief  Judge,  POSNER,  and  MANION,  Circuit 
Judges. 
    MANION, Circuit Judge. McKinley Kelly has filed an appli‐
cation pursuant to 28 U.S.C. § 2244(b)(3), seeking authoriza‐
tion to file a second or successive petition for a writ of habeas 
corpus under § 2254. Kelly is serving a 110‐year sentence (two 
consecutive terms of 55 years) for two murders he committed 
when he was 16 years old. He will first be eligible for parole 
on February 1, 2050, when he will be 70 years old. Kelly wants 
to challenge his sentence under Miller v. Alabama, 132 S. Ct. 
2                                                         No. 17‐1244 

2455 (2012) (mandatory life sentences for juvenile offenders is 
unconstitutional), which was made retroactive by Montgom‐
ery v. Louisiana, 136 S. Ct. 718 (2016). Miller applies not just to 
sentences of natural life, but also to sentences so long that, alt‐
hough set out as a term of years, they are in reality a life sen‐
tence. McKinley v. Butler, 809 F.3d 908 (7th Cir. 2016).  
      Because Kelly stated a possible claim to relief under Mil‐
ler, we invited the State to respond, which it has done. It ar‐
gues that Kelly cannot state a claim to relief under Miller be‐
cause his sentencing judge was afforded significant discretion 
by the Indiana Code to fashion an appropriate sentence and, 
in fact, considered Kelly’s age at the time of the offense in mit‐
igation.  
     In resolving Kelly’s direct appeal, the Supreme Court of 
Indiana explained that IC § 35‐50‐2‐3 set a presumptive sen‐
tence of 55 years for murder and allowed a sentencing court 
to increase or decrease the presumptive sentence by no more 
than ten years for special circumstances. The court also was 
allowed to decide whether sentences for multiple convictions 
should  run  concurrently  or  consecutively.  IC  § 35‐38‐1‐7.1. 
Kelly  v.  State,  719  N.E.  2d  391,  394‐95  (Ind.  1999).  In  other 
words,  Kelly’s  sentence could have been  as low as  45 years 
(55 minus 10 for each count, with the two sentences running 
concurrently)  or  as  high  as  130  years  (55  plus  10  for  each 
count, with the two sentences running consecutively). 
    In  Kelly’s  case,  counsel  argued  his  age  in  mitigation, 
pressing hard on the fact that “[n]obody is the same person 
when they’re 25 or 35 or 45 or whatever, that they were when 
they  were  16,”  and  “[y]ou  don’t  know  to  what  extent  their 
conduct is the product of gross immaturity or whether there 
No. 17‐1244                                                      3

is something more missing.” (Sent’g Tr. at 1326‐27.) The sen‐
tencing judge identified six aggravating circumstances: 
           (1) Kelly was on probation with the Juvenile Court 
       at the time of the crimes;  
           (2) Kelly fired the first shot and his shots killed the 
       first of three victims, setting  the subsequent murders 
       in motion;  
          (3) Kelly shot the victims at close range;  
         (4) the murders evince Kellyʹs lack of respect for hu‐
       man life;  
          (5) there was a risk that Kelly would commit future 
       crimes; and  
          (6) Kelly killed more than one person. 
It then considered two mitigating conditions: 
          (1) Kelly was sixteen years old at the time of the of‐
       fense and seventeen years old at the time of sentencing; 
       and  
          (2) Kelly had no adult or felony convictions. 
Kelly, 719 N.E. 2d at 395. The Indiana Supreme Court affirmed 
Kelly’s sentence, holding that, “[d]espite its long list of iden‐
tified  and  recognized  aggravating  circumstances,  the  trial 
court  imposed  the  presumptive,  rather  than  an  aggravated, 
sentence for each murder. The trial court properly outlined its 
reasoning  for  [Kelly’s]  sentences,  and  adequately  balanced 
the aggravating and mitigating circumstances with which it 
was presented.” Id. at 395.  
    
4                                                      No. 17‐1244 

     We  agree  with  the  State:  Kelly  was  afforded  all  he  was 
entitled to under Miller. The sentencing court had considera‐
ble leeway in fashioning Kelly’s sentence and in fact consid‐
ered his age when deciding on the appropriate term. Accord‐
ingly, we DENY authorization and DISMISS his application. 
      
No. 17‐1244                                                           5 

    POSNER,  Circuit  Judge,  dissenting.  When  McKinley  Kelly 
was  16  years  old,  he  shot  and  killed  two  people.  Tried  and 
convicted  in  an  Indiana  state  court  of  the  two  murders,  he 
was  sentenced  to  110  years  in  prison.  Even  if,  as  the  State 
says, Kelly will be eligible for parole when he is 70, he never‐
theless  is  effectively  serving  a  life  sentence.  The  ACLU  of 
Michigan  reports  that  the  average  life  expectancy  of  an  in‐
mate  sentenced  to  life  in  prison  is  58  years;  for  African‐
Americans  like  Kelly  the  average  life  expectancy  is  56;  and 
for  juveniles  sentenced  to  life  the  average  is  50½  years.  See 
ACLU  of  Michigan,  “Michigan  Life  Expectancy  Data  for 
Youth  Serving  Natural  Life  Sentences,”  April  2013, 
http://fairsentencingofyouth.org/wp‐content/uploads/2010/
02/Michigan‐Life‐Expectancy‐Data‐Youth‐Serving‐Life.pdf 
(visited  March  15,  2017,  as  were  the  other  websites  in  this 
opinion). 
    Kelly claims that his sentence is unconstitutional and that 
he therefore is entitled to be resentenced. We should author‐
ize the district court to accept a second petition for a writ of 
habeas corpus from Kelly, to enable the validity of his claim 
to be determined. 
    The Supreme Court, in Miller v. Alabama, 132 S. Ct. 2455, 
2469 (2012), outlawed statutes that require judges to impose 
a life sentence without parole on a juvenile offender, defined 
as  anyone  who  committed  the  crime  (or  crimes)  before  his 
eighteenth  birthday.  Miller  requires  judges  to  give  special 
consideration to the fact of youth and how it reflects on the 
culpability of the offender. For “children are constitutionally 
different  from  adults for purposes of sentencing  … because 
juveniles have diminished culpability and greater prospects 
for reform.” Id. at 2464. “[Y]outh is more than a chronologi‐
 
 
 
 
6                                                        No. 17‐1244 

cal  fact.  It  is  a  time  of  immaturity,  irresponsibility,  impetu‐
ousness,  and  recklessness.  It  is  a  moment  and  condition  of 
life when a person may be most susceptible to influence and 
to  psychological  damage.  And  its  signature  qualities  are  all 
transient.” Id. at 2467 (citations omitted); see also id. at 2468; 
Montgomery v. Louisiana, 136 S. Ct. 718, 734 (2016). 
    In 2015 the Department of Justice released data from a 7‐
year longitudinal study of more than 1,300 “serious juvenile 
offenders”—those  who  had  committed  felony‐level  violent, 
property, or drug crimes. See Laurence Steinberg et al., “Psy‐
chosocial  Maturity and  Desistance  From Crime in a  Sample 
of Serious Juvenile Offenders,” Office of Juvenile Justice and 
Delinquency  Prevention,  March  2015,  www.ojjdp.gov/
pubs/248391.pdf; Melissa Sickmund and Charles Puzzanche‐
ra, eds., “Juvenile Offenders and Victims: 2014 National Re‐
port,” Ch. 3, National Center for Juvenile Justice, December 
2014,  www.ojjdp.gov/ojstatbb/nr2014/downloads/NR2014.
pdf.  The  Justice  Department  study  revealed  that  more  than 
90  percent  of  juvenile  offenders  grow  out  of  such  antisocial 
behavior  by  young  adulthood  and  do  not  re‐offend  after 
their  first  contact  with  a  court—and  that  regardless  of  the 
sanction imposed on the child. Even after matching the sub‐
jects  with  the  gravity  of  their  offenses—whether  they  were 
incarcerated,  placed  in  residential  facilities,  put  on  proba‐
tion, or received community‐based services—the vast major‐
ity  did  not  re‐offend;  instead  they  grew  up.  Thomas  A. 
Loughran  et  al.,  “Studying  Deterrence  Among  High‐Risk 
Adolescents,”  August  2015,  Office  of  Juvenile  Justice  and 
Delinquency  Prevention,  www.ojjdp.gov/pubs/248617.pdf. 
Researchers  conclude  that  “most  juvenile  offending  is,  in 
fact, limited to adolescence” and that “the process of matur‐
ing  out  of  crime  is  linked  to  the  process  of  maturing  more 
 
 
 
 
No. 17‐1244                                                           7

generally, including the development of impulse control and 
future  orientation.”  Steinberg  et  al.,  supra,  at  1.  The  “signa‐
ture  qualities  of  youth  are  transient;  as  individuals  mature, 
the  impetuousness  and  recklessness  that  may  dominate  in 
younger  years  can  subside,”  and  generally  does.  Roper  v. 
Simmons,  543  U.S.  551,  570  (2005),  quoting  Johnson  v.  Texas, 
509 U.S. 350, 368 (1993). 
    As a result of these insights, nineteen states now prohibit 
imposing  a  life  sentence  without  parole  on  a  juvenile,  The 
Sentencing  Project,  “State  Advances  in  Criminal  Justice  Re‐
form, 2016,” p. 4, January 2017, www.sentencingproject.org/
publications/state‐advances‐criminal‐justice‐reform‐2016; the 
incarceration of juveniles in both adult and juvenile facilities 
has  fallen,  Ashley  Nellis  &  Marc  Mauer,  “What  We  Can 
Learn  from  the  Amazing  Drop  in  Juvenile  Incarceration,” 
January  24,  2017,  www.themarshallproject.org/2017/01/24/
what‐we‐can‐learn‐from‐the‐amazing‐drop‐in‐juvenile‐
incarceration#.tWDqrzgtg; and likewise the number of hom‐
icides  committed  by  juveniles,  “OJJDP  Statistical  Briefing 
Book,”  Office  of  Juvenile  Justice  and  Delinquency  Preven‐
tion,  May  2016,  www.ojjdp.gov/ojstatbb/offenders/qa03105
.asp?qaDate=2014. 
    Consistent  with  these  trends,  the  Supreme  Court  con‐
cluded in Miller that a life sentence is unconstitutional for all 
but  the  “rare  juvenile  offender  whose  crime  reflects  irrepa‐
rable corruption.” Miller v. Alabama, supra, 132 S. Ct. at 2469, 
quoting  Roper  v.  Simmons,  543  U.S.  551,  573  (2005);  see  also 
Montgomery  v.  Louisiana,  supra,  136  S.  Ct.  at  733–34.  Yet  in 
sentencing Kelly the trial judge said only one thing relating 
to his youth when he committed the murders: “The mitigat‐
ing  factors,  as  far  as  Mr.  Kelly  is  concerned,  is  [the  judge 
 
 
 
 
8                                                      No. 17‐1244 

meant  “are”]  the  fact  that  he’s  17  years  old  right  now  and 
[was]  16  years [old] at  the  time he  committed  this  offense.” 
So  cursory  a  statement  does  not  evidence  the  deliberate  re‐
flection on Kelly’s character that would be necessary to con‐
clude that he is “irretrievably depraved” and his “rehabilita‐
tion is impossible.” Roper v. Simmons, supra, 543 U.S. at 570; 
Montgomery v. Louisiana, supra, 136 S. Ct. at 733. As far as the 
record  reflects,  Kelly  is  a  typical  youthful  offender.  We  do 
not know the details of the fight that resulted in his shooting 
two  people,  but  the  judge  found  that  the  killings  were  not 
planned  and  were  tragic  for  everyone  involved,  including 
Kelly.  The  judge  mused  that  there  “have  always  been  disa‐
greements among young people” and that what would have 
been a fist fight or a knife fight in years past, today has ele‐
vated consequences because of the ubiquity of guns; not the 
stuff  of  a  crime  demonstrating  the  complete  depravity  and 
irredeemability of Kelly. 
    We  should  allow  him  to  pursue  his  Miller  claim  in  the 
district court, which should conduct a hearing to determine 
whether he is or is not incorrigible.